NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STANLEY R. SILER,
Plaintiff-Appellan.t,
V.
UNITED STATES,
Defendant-Appellee.
2011-5017
Appea1 from the United States Court of Federa1
C1ai1ns in case no. 10-CV-134, Judge Francis M. A11egra.
ON MOTION
ORDER
Stan1ey R. Siler's moves for "1eaVe to proceed to The
Supreme Court of the United States" regarding this
court‘s order denying his motion for oral argument
Leave from this court is not required if Si1er seeks re-
view by the Supreme Court pursuant to Ru1e 11 of the
Supreme Court's Ru1es or pursuant to 28 U.S.C. § 2101(e).
Upon consideration there0f,
IT ls ORDERED THAT:

SILER V. US
The motion is denied as unnecessary
FEB 1 7 2011
Date
cc: Stan1ey R. Si1er
A1exis J. Ech01s, Esq.
s8
FOR THE CoURT
lsi J an Horba1y
J an Horba1y
C1erk
us ¢@»»Ft'ef.PwFm
Tl~!E FEDER»AL G!RGUlT
FEB 1 7 2011
.IA||HORBALY
C|.EH£